 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlobe Security Services,Inc.andUnion of SecurityOfficers. Case 4-CA-7326November 11, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOUpon a charge filed on April 2, 1975, by Union ofSecurity Officers, herein called the Union, and dulyserved on Globe Security Services, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 4, issued a complaint on April 29, 1975,againstRespondent, alleging that Respondent hadengaged in and Was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 5,1975, following a Board election in Case 4-RC-11330 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;1 and that,commencing on or ' about April ' 1, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting ittodo So.' On May 8, 1975, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On June 18, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 30, 1975, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:iOfficial notice is taken of the record in the representation proceeding,Case 4-RC-11330, as the term "record" is defined in Sees. 102 68 and102 69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd 388 F.2d 683 (C.A 4,1968);Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26221 NLRB No. 77Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its StatementinOpposition toMotion for Summary Judgment,Respondent denies that the unit in which the Unionwas certified is appropriate, asserts that a majority ofunit employees did not in fact select the Union astheir representative, and asserts that, consequently,itsrefusal to bargain with the Union was notviolative of the Act. The General Counsel contendsthatRespondent, in its answer to the complaint,merely contests the validity of the findings made inthe representation proceeding and fails to raise anyissueswarranting a hearing.We agree with theGeneral Counsel.Our examination of the record in Case 4-RC-11330 reveals that on December 31, 1974, the ActingRegional Director, after a hearing on the Union'spetition, issued a Decision and Direction of Electiondirecting an election among a unit of Respondent'sguards assigned to stores of the Pennsylvania, LiquorControl Board in the Philadelphia, Pennsylvania,metropolitan area. Respondent filed a request forreview contending that the unit found by theRegionalDirector to be appropriate is, in fact,inappropriate in that it is too narrow in scope andshould include all the guards employed at itsPhiladelphia branch. The Board, in a telegraphiccommunication of February 6, 1975, denied Respon-dent's request for review as raising no substantialissueswarranting review., An- election conducted onFebruary 25, 1975, resulted in a vote of 17 for theUnion, 3 against the Union, and no challengedballots.Absent objections to the election, theRegional Director, on March 5, 1975, certified theUnion as exclusive bargaining representative ofemployees in the unit found to be appropriate.,It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2'All issues, except as discussed hereinafter, raised bytheRespondent in this proceeding were or couldhave been litigated in the prior representationproceeding, and the Respondent does not offer toadduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We therefore(C.A 5, 1969);Intertype Co v Penello,269 F.Supp. 573 (D.C.Va, 1967);Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968); Sec9(d) of the NLRA2 SeePittsburgh Plate Glass Co v N L.RB,313 US. 146, 162 (1941);Rules and Regulations of the Board, Sees 102.67(1) and 102.69(c) GLOBE SECURITY SERVICES, INC.597find that the Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding.In its Statement in Opposition to Motion forSummary Judgment Respondent also contends, insubstance, that a decision and order based on therecord before us would be procedurally defective ascontrary to Section 10 of the Act and the Adminis-trativeProcedureAct,which contemplate thatfindings and orders of the Board be based upon arecord made before a member of the Board or by anAdministrative Law Judge designated by the Board.Contrary to Respondent's view, neither Section 10 oftheAct, the Administrative Procedure Act,' norconstitutional due process mandate that the instantproceeding be heard and determined by a member ofthe Board or an Administrative Law Judge where, ashere, there `are no issues of fact on which to hold ahearing .3Respondent's request for review, whichdisputed the unit determination; was denied on theground that it raised no substantive issues warrantingreview.By such denial the Board implicitly andnecessarily found that Respondent raised no issuewarranting an evidentiary"hearing?' Likewise, dueprocess does not require such a hearing in thissummary judgment proceeding because the onlyissues raised here were considered and determined inthe representation proceeding.5 Finally, Respondentwas afforded an opportunity to oppose the motionand did so in its Statement in Opposition to Motionfor Summary Judgment. Respondent has thus beenafforded a proper forum in which to be heard andwe, therefore, find no merit in this contention.6 Weshall,accordingly, grant theMotion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is engaged inthe business of providing security services to businessfirms and institutions located throughout the UnitedStates.During the past year, Respondent provideda SeeJanler PlasticMold Corporation,191NLRB 162'(1971),LocalUnion No 3, IBEW, AFL-CIO (Mansfield Contracting Corporation),206NLRB 423 (1973).4Raub Supply Company,215 NLRB No 75 (1974)s Target Stores, Inc,219 NLRB No 95 (1975)6On October 1, 1975, the Respondent filed a motion to dismisscomplaint and revoke certification in the instant proceeding alleging thatthe unit of all New York City employees found appropriate by the RegionalDirector for the Board's Region 2 in Case 2-RC-16915 is inconsistent withthe unit limited to only one location in Philadelphia, found appropriateherein and requesting dismissal of the complaint or alternatively oralargument before the full Board. It is well settled that more than one unitservicesvalued in excess of $50,000 directly topersons and firms located outside the State ofDelaware.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnion of Security Officersis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within 'the meaning of Section 9(b) ofthe Act:All guards employed by Globe Security Serv-ices, Inc., at the Pennsylvania Liquor ControlBoard's State Stores located in Philadelphia,Pennsylvania, butexcludingall other employees,guards employed at other locations,7 and supervi-sors within the meaning of the Act.2.The certificationOn February 25, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 4, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 5, 1975, and the Unioncontinues to be, such exclusive representative withinthe meaning of Section 9(a) of the Act.may be appropriate and which of multiple possible alternative units may beappropriate m a particular case is left-to the discretion of the BoardSee U-Tote-Em Grocery Co, division of Malone & Hyde, Inc,185 NLRB 52 (1970),Allied Stores of Ohio, Inc.,187 NLRB 873 (1971), and cases cited thereinAccordingly, the appropriateness of the citywide New York City unit, thescope of which was stipulated, does not necessarily negate the appropriate-ness of the less than citywide Philadelphia unit found appropriate herein. Inthese circumstances, the motion and the alternative request for full Boardoral argument is denied7The unit description has been clarified to eliminate any possibleambiguity resulting from the exclusion of guards from a guard unit 598DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Request To Bargain,and Respondent'sRefusalCommencing on or about March 19, 1975, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 1, 1975, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceApril 1, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section, I, above, have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to leadto labordisputesburdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and- desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in - theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 -(1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A., 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d,57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire-record, makes the following:CONCLUSIONS OF LAW1.Globe Security Services, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Union of Security Officers is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All guards employed by Globe Security Serv-ices,Inc.,at the Pennsylvania Liquor ControlBoard's State Stores located in Philadelphia, Penn-sylvania, butexcludingall other employees, guardsemployed at other locations, and supervisors withinthe meaning of the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceMarch 5, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for, the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about April 1, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Globe Security Services, Inc., Philadelphia, Pennsyl-vania, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Union of Security GLOBE SECURITY- SERVICES, INC.'599Officers as the exclusive bargaining representative ofits employees in the following appropriate unit:All guards employed by Globe Secunty Serv-ices,Inc.,at the Pennsylvania Liquor ControlBoard's State Stores located in Philadelphia,Pennsylvania, butexcludingall other employees,guards employed at other locations, and supervi-sors within the meaning of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Philadelphia, Pennsylvania, officescopies of the attached notice marked "Appendix." SCopies of said notice, on forms provided by theRegionalDirector for Region 4 after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon ' receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Orderof theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TIMNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to. bargain collectivelyterms and conditions of employment with Unionof Security Officers as'the exclusive representativeof the employees in the bargaining unit describedbelow.,WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act:WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all' employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment',, and, if an understanding is ;reached,embody such understanding in a signed agree-ment. The, bargaining unit is:All guards employed by Globe SecurityServices, Inc., at the Pennsylvania LiquorControl -Board's State Stores located inPhiladelphia, Pennsylvania, butexcludingallother employees; guards and supervisorswithin the meaning of the Act.GLOBE SECURITYSERVICES, INC.